Citation Nr: 1007808	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  05-28 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.  

2.  Entitlement to service connection for a neck disability.  

3.  Entitlement to service connection for diabetes mellitus.  

4.  Entitlement to an increased rating for mechanical low 
back pain, evaluated as 10 percent disabling from June 24, 
2003 to October 25, 2009 and as 20 percent disabling since 
October 26, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1981 
and from August 1981 to March 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and January 2004 rating 
actions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  

In September 2006, the Veteran testified before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
the hearing is of record.  

In November 2007, the Board remanded the Veteran's appeal for 
further evidentiary development.  Unfortunately, for the 
reasons set forth below, this appeal is once again being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  


REMAND

In the November 2007 Remand, the Board requested further 
evidentiary development of the Veteran's appeal.  In 
particular, the Board asked that the AMC obtain copies of 
records of any pertinent treatment that the Veteran may have 
received since July 2003.  Also, the Board requested that the 
Veteran be accorded VA examinations relevant to his claimed 
foot, neck and diabetic disorders and to his 
service-connected mechanical low back pain.  

A review of the claims folder indicates that the development 
requested in the Board's November 2007 Remand has been 
completed.  Additional pertinent treatment records have been 
obtained and associated with the Veteran's claims folder.  He 
has undergone relevant VA examinations.  

In January 2008 (prior to the AMC's completion of the 
November 2007 Remand instructions), however, the Veteran 
submitted a copy of a January 2007 Social Security 
Administration (SSA) decision awarding disability benefits to 
him.  According to that determination, the SSA found the 
Veteran to be disabled since October 1, 2005.  Specifically, 
SSA determined that the Veteran had multiple disabilities-
including in particular diabetes mellitus with severe 
neuropathy of the upper and lower extremities, degenerative 
disc disease with a herniated disc at the L5-S1 level, and 
osteoarthritis of the back and ankles (causing chronic severe 
pain)-which "have resulted in significant limitations in . 
. . [his] ability to perform basic work-related activities at 
all exertional levels."  

Significantly, the medical records used in support of the 
January 2007 SSA decision are not included in his claims 
folder, but could contain relevant information regarding the 
claims on appeal.  Further, no attempt appears to have been 
made to try to obtain those documents.  

A remand is, therefore, necessary to accord the AMC an 
opportunity to procure, and to associate with the claims 
folder, copies of the medical records used in support of 
January 2007 SSA decision awarding disability benefits to the 
Veteran.  If the records cannot be obtained, such should be 
indicated in the claims file, and the Veteran should be 
notified accordingly.  See 38 C.F.R. § 3.159(c)(2) (2009).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  Obtain and associate with the claims 
folder a copy of the medical records used 
in support of the January 2007 SSA 
decision awarding disability benefits to 
the Veteran.  If any such documents are 
not available, that fact should be 
annotated in the claims folder and the 
Veteran notified of such.  

2.  Then, adjudicate the claims of 
entitlement to service connection for a 
bilateral foot disability, a neck 
disorder, and diabetes mellitus, and 
entitlement to an increased rating for the 
service-connected mechanical low back 
pain.  If the decisions remain adverse, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case and accorded an appropriate 
period of time to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  

_________________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

